In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 02-2803
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                v.

RONNIE WEST,
                                             Defendant-Appellant.
                         ____________
            Appeal from the United States District Court
                 for the Central District of Illinois.
            No. 3:01-30084-001—Jeanne E. Scott, Judge.
                         ____________
    ARGUED JANUARY 17, 2003—DECIDED FEBRUARY 26, 2003
                         ____________


  Before BAUER, POSNER, and EVANS, Circuit Judges.
  POSNER, Circuit Judge. The defendant was convicted of
possessing crack cocaine with intent to sell it, and ap-
peals on the ground that the cocaine was seized in viola-
tion of the Fourth Amendment.
  Police officers stopped a car that was being driven late
at night without lights. A woman was driving, and the
defendant was sitting in the seat next to her. The woman
explained that West was her cousin and that she had just
picked him up at a motel. He denied that “West” was his
name, and while acknowledging the woman as his cousin
could not name her. She identified herself at first by a false
2                                                 No. 02-2803

name and gave a false date of birth as well, but then
she gave her true name and a computer check under that
name showed that she lacked a valid driver’s license. The
officers asked her whether they could search the car and
she replied that they “could search the whole thing.” They
ordered West out of the car while the search was con-
ducted. It is unclear whether he heard the woman con-
sent to the search, but in any event they told him that she
had; and he said nothing.
  An officer found a duffel bag on the floor behind the
driver’s seat. It had no tags or labels indicating whom it
belonged to. She began searching the duffel bag and
discovered male clothing in it. She told the other officer
searching the car about this find and he went to the de-
fendant, who was standing at the rear of the car, and asked
him who owned the bag. The defendant said he did. The
officer who was searching the duffel bag didn’t hear him,
so she continued the search and within two minutes dis-
covered crack cocaine.
   The defendant argues that upon learning that he was
the owner of the bag, the officer to whom he had told
this, who was standing with him at the rear of the car,
should have told the officer searching the duffel bag to
stop; and he could easily have done this before she found
the cocaine, because he was only a few steps away from
her and in any event well within shouting distance. This
is not a preposterous argument but the defendant couples
it with the preposterous argument that the officer’s knowl-
edge that the defendant was the owner of the bag should
be automatically imputed to the officer searching the duf-
fel bag, as if all the police officers in Springfield, Illinois
(where the stop occurred) share a single brain. What the
absurd argument gestures at is the valid principle that
police officers cannot defeat a claim of an unreasonable
No. 02-2803                                                   3

search by hiding from the searching officer information
that would show that it was unreasonable, any more
than they may deliberately mislead, whether by lying or
by omitting material information, a magistrate to whom
they have applied for a search warrant. Franks v. Delaware,
438 U.S. 154, 155-56 (1978); United States v. Williams, 737 F.2d
594, 604 (7th Cir. 1984). To invalidate a search on such a
ground is different from doing so on the basis of infor-
mation that, rather than having been deliberately concealed,
United States v. Santa, 180 F.3d 20, 27-28 (2d Cir. 1999);
United States v. Valez, 796 F.2d 24, 27-28 (2d Cir. 1986),
could not have been communicated to the officer conduct-
ing the search. If the officer who had the information
could have conveyed it to the searching officer in time,
however, he has a duty to convey it, see id. at 28, just as
he would if he were seeking a warrant. Nor does that
duty evaporate, as the government’s lawyer suggested
at argument, if the search has already begun, though
whether it has begun will often affect the feasibility of
communicating the information in time to stop the search.
  The officer who learned that West was the owner of the
duffel bag could doubtless have communicated the informa-
tion to the searching officer before the latter found the
cocaine. But the question on which the lawfulness of the
seizure of the cocaine turns is not whether West owned
the duffel bag. It is whether he revoked the driver’s con-
sent to search the entire car, necessarily including the bag.
By his silence in the face of her consent he forfeited any
right to claim that her consent was ineffective to authorize
the search because the bag was his. United States v. Saadeh,
61 F.3d 510, 518 (7th Cir. 1995); United States v. Navarro, 169
F.3d 228, 232 (5th Cir. 1999); United States v. Stapleton, 10
F.3d 582, 584 (8th Cir. 1993); United States v. Langston, 970
F.2d 692, 698 (10th Cir. 1992); United States v. Anderson, 859
4                                               No. 02-2803

F.2d 1171, 1177 (3d Cir. 1988). His silence was confirmation
or ratification of her authority to consent.
  Even if he later had said not only that the duffel bag
was his but also that he did not consent to have it
searched, the officers would have been entitled to ask
him why, if that was so, he had not objected when the driv-
er had given consent to the blanket search; and that le-
gitimate inquiry would have eaten up the 90 to 120 sec-
onds that it took to find the cocaine. Anyway West didn’t
say they couldn’t search his bag. He just answered the
question who owned it. To say he owned it and not couple
that statement with a revocation of the driver’s consent
could well be thought an affirmation that the officers had
his consent to search it. In any event the officer was not
unreasonable in failing to interpret West’s response as
a denial of consent to search the bag and thus in failing
to tell the other officer to stop the search.
                                                 AFFIRMED.

A true Copy:
       Teste:

                          _____________________________
                          Clerk of the United States Court of
                            Appeals for the Seventh Circuit




                   USCA-02-C-0072—2-26-03